Case 1:17-cr-00404-KAM Document 262 Filed 03/22/19 Page 1 of 1 PageID #: 889




                                                                 March 22, 2019

  Via ECF and EMAIL
  Hon. Kiyo Matsumoto
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201
                                                   Re:    U.S. v. Alban Veilu et al
                                                          17 Cr. 404 (KAM)

  Dear Judge Matsumoto:

        Counsel represents Alban Veliu, having been appointed pursuant to the
  Criminal Justice Act.

         I write in response to your Honor’s Order of March 21, 2019, regarding the
  status of the remaining defendants in the above-referenced matter. I have
  consulted with counsel for each of the remaining defendants and can report your
  Honor all parties are involved in ongoing plea negotiations – and remain
  cautiously optimistic that our clients’ case will be resolved without the need for a
  trial.

         My efforts to reach AUSA Michael Keilty were unsuccessful in that he is
  currently actually engaged on trial in another matter.

         I hope this responds appropriately to the Court’s inquiry. Please let me
  know if your Honor requires anything more.

                                                          Respectfully submitted,

                                                                 /s/

                                                          Susan G. Kellman
  cc: All counsel
